                        IN THE UNITED STATES DISTRICT COURT
                        FoR THE MIDDLE DISTRICT oF            ~~v- ED
 IN THE MATTER OF THE SEARCH OF:

 INFORMATION ASSOCIATED WITH
 CELLULAR TELEPHONE ASSIGNED CALL
 NUMBER (786) 409-1235 AND IMEi NUMBER
 353308087532453, THAT IS STORED AT    Filed Under Seal
 PREMISES CONTROLLED BY VERIZON
 WIRELESS



                                    MOTION TO UNSEAL

       COMES NOW the United States of America, by and through Sandra J. Stewart, Acting

United States Attorney for the Middle District of Alabama, and respectfully moves the Court to

Unseal Case No. 2:19-mj-108-SRW, which includes the Search Warrant and its supporting

documents filed on April 12, 2019, in the above captioned case. The information and evidence

obtained pursuant to the warrant is now due to be disclosed as a part of discovery as an indictment

has been returned against the subject of the warrant.

       Respectfully submitted this 13th day of April, 2021.


                                                        SANDRA J. STEWART
                                                        ACTING UNITE   J: TES ATTORNEY
